Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is responsive to the application filed 5/27/2021.
2.	Claims 1-20 are pending in this application. Claims 1, 9 and 17 are independent claims. This action is made Non-Final.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 5, 6, 9, 13, 14, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (CN 109451154).

Regarding claim 1, Huang discloses a method for controlling vibrations of a computing device, comprising: 
obtaining a target audio file of a multimedia file; dividing the target audio file into a plurality of audio segments; determining a target audio segment among the plurality of audio segments based on detecting at least one feature associated with each of the plurality of audio segments; determining a target time period in a total time period of playing the multimedia file, the target time period corresponding to a playback of the target audio segment in the multimedia file; monitoring a current time point of playing the multimedia file; and controlling a vibration element in the computing device to perform a vibration operation when the current time point of playing the multimedia file is within the target time period (see paragraphs [0035]-[0058] and FIG. 2, S11; e.g., when the multimedia file is audio, the characteristic information is sound information... In the embodiment of the present invention, obtaining characteristic information in order to determine whether the current video or audio of the scene need to add vibration effect to generate vibration information. Exemplary, in FIG. 3 or shown in FIG. 4, in the image information or lightning, in the loudspeaker of FIG. 3 as shown in FIG. 4 under the condition of output sound can be determined as scene need to add vibration effect, can generate the vibration information…obtaining the continuous multi-frame images from the video and then extracts an image feature from the multi-frame image. Exemplary, lightning occurs in video scene for example, needs the multi-frame image indicative of continuous two frame image interface of the terminal device lightning from the process of FIG. 3 and shown in FIG. 4 obtained in the video, the two frame images can be from determining the lightning…and the lightning extracted as the characteristic information, and generates vibration information corresponding to the lightning…the characteristic information meets the first predetermined characteristic information S12, the terminal equipment under the condition, generating the first vibration information corresponding to first predetermined characteristic information…wherein, the first vibration information comprises drive signal and the vibration time information, vibration time information is time of output drive signals in the time axis of the multimedia file.).
Regarding claim 5, Huang discloses wherein the determining a target audio segment among the plurality of audio segments based on detecting at least one feature associated with each of the plurality of audio segments further comprises: determining an audio type of each of the plurality of audio segments; and determining the target audio segment based on a predetermined rule corresponding to the audio type (see claim 1 above).
Regarding claim 6, Huang discloses wherein the audio type comprises a music audio type or a game audio type (see claim 1 above).
Claims 9 and 17 are similar in scope to claim 1 and are therefore rejected under similar rationale.
	Claims 13 and 14 are similar in scope to claims 5 and 6, respectively, and are therefore rejected under similar rationale.
	Claim 19 is similar in scope to claim 5 and is therefore rejected under similar rationale.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Xiao (CN 107197388).

Regarding claim 2, Huang discloses wherein the obtaining a target audio file of the multimedia file further comprises: extracting an initial audio file of the multimedia file (see claim 1 above; e.g., lightning extracted as the characteristic information, and generates vibration information corresponding to the lightning).
Huang does not expressly disclose determining a noise signal and a non-noise signal in the initial audio file based on content of the multimedia file; and separating the noise signal and the non-noise signal in the initial audio file to obtain the target audio file corresponding to the non-noise signal. 
However, Xiao discloses determining a noise signal and a non-noise signal in the initial audio file based on content of the multimedia file; and separating the noise signal and the non-noise signal in the initial audio file to obtain the target audio file corresponding to the non-noise signal (see paragraphs [0003]-[0010]; e.g., determining preset noise sample based on a live broadcast using targeted noise samples for noise reduction processing to obtain live content with better noise reduction). It would have been obvious to an artisan before the effective filing date of the present invention to include Xiao’s teachings in Huang’s user interface in an effort to provide increased noise reduction.
Claim 10 is similar in scope to claim 2 and is therefore rejected under similar rationale.
7.	Claim(s) 3, 4, 8, 11, 12, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Wang (CN 108040181).
Regarding claim 3, Huang does not expressly disclose wherein the determining a target audio segment among the plurality of audio segments based on detecting at least one feature associated with the each of the plurality of audio segments further comprises: determining whether each of the plurality of audio segments comprises an abrupt change of the at least one feature.
However, Wang discloses determining whether each of the plurality of audio segments comprises an abrupt change of the at least one feature (see fig 1 and paragraphs [0063]-[0075]; e.g., comparing signal strength with a preset intensity…when the signal strength is higher than the preset intensity, vibration intensity of the bone conduction telephone receiver is proportional to the signal strength relationship. the signal strength is stronger, the vibration intensity is also enhanced, signal strength is weak, the vibration strength is reduced along with it.). It would have been obvious to an artisan before the effective filing date of the present invention to include Wang’s teachings in Huang’s user interface in an effort to enrich user listening experience.
Regarding claim 4, Wang discloses wherein the determining whether each of the plurality of audio segments comprises an abrupt change of the at least one feature further comprises: determining whether a change of an energy exceeds a first threshold; determining whether a change of a pitch exceeds a second threshold; and determining whether a change of a timbre exceeds a third threshold (see claim 3 above).
Regarding claim 8, Huang does not expressly disclose detecting an audio power of each of the plurality of audio segments; and controlling the vibration element in the computing device to perform the vibration operation based on the audio power of each of the plurality of audio segments.
However, Wang discloses detecting an audio power of each of the plurality of audio segments; and controlling the vibration element in the computing device to perform the vibration operation based on the audio power of each of the plurality of audio segments (see fig 1 and paragraphs [0063]-[0075]; e.g., comparing signal strength with a preset intensity…when the signal strength is higher than the preset intensity, vibration intensity of the bone conduction telephone receiver is proportional to the signal strength relationship. the signal strength is stronger, the vibration intensity is also enhanced, signal strength is weak, the vibration strength is reduced along with it.). It would have been obvious to an artisan before the effective filing date of the present invention to include Wang’s teachings in Huang’s user interface in an effort to enrich user listening experience.
Claims 11 and 12 are similar in scope to claims 3 and 4, respectively, and are therefore rejected under similar rationale.
Claim 16 is similar in scope to claim 8, and is therefore rejected under similar rationale.
Claim 18 is similar in scope to claim 3, and is therefore rejected under similar rationale.
8.	Claim(s) 7, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Wu (CN 109908578).
Regarding claim 7, Huang does not expressly disclose wherein the determining a target audio segment among the plurality of audio segments based on detecting at least one feature associated with each of the plurality of audio segments further comprises: obtaining at least one parameter indicating the at least one feature associated with each of the plurality of audio segments; inputting the at least one parameter to a trained deep neural network model; and determining the target audio segment among the plurality of audio segments based on an output result of the deep neural network model.
However, Wu discloses wherein the determining a target audio segment among the plurality of audio segments based on detecting at least one feature associated with each of the plurality of audio segments further comprises: obtaining at least one parameter indicating the at least one feature associated with each of the plurality of audio segments; inputting the at least one parameter to a trained deep neural network model; and determining the target audio segment among the plurality of audio segments based on an output result of the deep neural network model (see the Abstract). It would have been obvious to an artisan before the effective filing date of the present invention to include Wu’s teachings in Huang’s user interface in an effort to improve user experience.
Claim 15 is similar in scope to claim 7, and is therefore rejected under similar rationale.
Claim 20 is similar in scope to claim 7, and is therefore rejected under similar rationale.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Shi et al (US 2022/0047954).
Wu (US 2022/0165239).
Jasinschi et al (US 2003/013162).
Movshovitz-Attias et al (US 10,255,898).

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAWN N TILLERY whose telephone number is (571)272-6480. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHAWN N TILLERY/Primary Examiner, Art Unit 2174